DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The rejections under 35 U.S.C. 112, of record in the previous Action, are withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 52 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 52 recites the phrase ‘the organic’ in line 7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the invention will be interpreted to be any product produced by an organism with cells, such as cyclodextrin.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 46 — 48, 51, 54 — 56 and 64 — 67 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 A1)
in view of Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and
Grasley (U.S. Patent No. 3,383,349).
With regard to Claim 46, Hutchinson et al disclose a preform (paragraph 0042) for a
bottle (paragraph 0010) comprising a biaxially stretchable plastics material (PET having a stretch
ratio, therefore stretched in two different directions; paragraph 0077); a coating, therefore a first
coating layer, is provided on the outside (exterior; paragraph 0059), therefore on a wall, that is a
polymer coating (paragraph 0070) that is EVOH (paragraph 0008); the claimed aspect of being
‘for a bottle,’ and therefore the claimed aspect of ‘for blow forming to’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed
invention and the preamble merely states the intended use or purpose of the invention, rather
than any distinct definition of any of the claimed invention’s limitations, then the preamble is not
a limitation and is of no significance to claim construction. MPEP 2111.02. Hutchinson et al fail
to disclose polymers including a branched vinyl ester.
Lischefki et al teach EVOH comprising ethylene vinyl acrylate copolymer that is partially
hydrolyzed, because a degree of hydrolysis of at least 50%, preferably at least 85%, is taught
(paragraph 0024) for the purpose of obtaining a container having advanced oxygen barrier
(receptacle; paragraph 0004).
It therefore would have been obvious for one of ordinary skill in the art to provide
partially hydrolyzed ethylene vinyl acrylate copolymer in order to obtain a container having
advanced oxygen barrier as taught by Lischefki et al. Lischefki et al do not teach that ethylene
vinyl acrylate is branched, but Grasley discloses that ethylene vinyl acrylate copolymer is
branched (column 1, lines 55 — 72).
With regard to Claim 47, Grasley discloses that the branching is in the middle, because it
is occasional (column 1, lines 55 — 72 of Grasley), and is therefore not only at the edges, and
Grasley also discloses that the branching is short, relative to the backbone, because the backbone
is defined as being ‘long’ whereas the branches are not (column 1, lines 55 — 72 of Grasley).
With regard to Claim 48, more than one coating is disclosed (one or more layers;
paragraph 0041 of Hutchinson et al) and the coatings are scratch — resistant (scuff resistance;
paragraph 0041 of Hutchinson et al).
With regard to Claim 51, at least one coating is an additional barrier layer (paragraph
0041 of Hutchinson et al).
With regard to Claim 54, the preform is first coated and then blown (coated preforms
during blow molding; paragraph 0074 of Hutchinson et al) with formation of a bottle
(paragraph 0074 of Hutchinson et al) and the preform is heated to above the glass
transition temperature of the stretchable material (paragraph 0071 of Hutchinson et al) and is
expanded by stretching (paragraph 0057). Hutchinson et al fail to disclose stretching subsequent
to heating. However, in paragraph 0057, expansion by stretching is disclosed after heating
(heated and expanded by stretching). It would have been obvious for one of ordinary skill in the
art to provide for stretching subsequent to heating, as expansion by stretching is disclosed after
heating. A glass transition temperature of the first coating that is less than the glass transition
temperature of PET is not explicitly disclosed. However, the disclosed first coating includes a
coating that is EVOH comprising ethylene vinyl acrylate copolymer that is greater than 99%
hydrolyzed, because a degree of hydrolysis of at least 85% is disclosed.
With regard to Claim 55, a curing phase is disclosed at an elevated temperature
(thermoset; paragraph 0045 of Hutchinson et al), therefore also a drying step.
With regard to Claim 56, the coating is applied by spraying (paragraph 0131 of
Hutchinson et al).
With regard to Claims 64 — 66, the EVOH is therefore an additive that is also a barrier
material. Alternatively, MXD6 is additionally disclosed by Hutchinson et al as a barrier
material (paragraph 0008). It would have been obvious for one of ordinary skill in the art to
provide for an additive comprising MXD6, as MXD6 is disclosed.
With regard to Claim 67, the coating disclosed by Hutchinson et al is water — borne (aqueous; paragraph 0010). Because a branched vinyl acrylate copolymer is disclosed, a short
drying time is obtained, and the coating also has adhesion to PET and is also an adhesion layer
for other barrier coatings, as disclosed in page 4, lines 25 — 27 of the instant specification. (aqueous; paragraph 0010). 

6. 	Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al
(U.S. Patent Application Publication No. 2008/0041304 A1) in view of Lischefki et al
(U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S. Patent No.
3,383,349) and further in view of Gottlieb et al (EP 2431409 Al).
Hutchinson et al, Lischefki et al and Grasley disclose a preform as discussed above.
Hutchinson et al, Lischefki et al and Grasley fail to disclose a moisture barrier that is branched
polyvinyl butyral.
Gottlieb et al teach a container (paragraph 0001) comprising a coating that is polyvinyl
butyral for the purpose of obtaining a coating that is protective (paragraph 0024).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polyvinyl butyral, therefore a moisture barrier, in order to obtain a coating that is protective as taught by Gottlieb et al. It additionally would have bee obvious to provide for a branched polyvinyl butyral, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


7. 	Claims 53, 58 and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 A1) in view of
Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S.
Patent No. 3,383,349) and further in view of Tobias (U.S. Patent Application Publication
No. 2003/0211256 A1).
Hutchinson et al, Lischefki et al and Grasley disclose a preform as discussed above. A stretchable material is disclosed that is PET (paragraph 0069 of Hutchinson et al), and the coating has a glass transition temperature that is equal to PET (paragraph 0073 of Hutchinson et al). With regard to Claims 53 and 63, Hutchinson et al, Lischefki et al and Grasley fail to disclose a barrier on an inside of the preform.
Tobias teaches a preform (paragraph 0027) comprising a barrier layer on an inside of the preform (layer ‘22’; paragraph 0024) for the purpose of obtaining a preform that is readily recycled (paragraph 0008).
It therefore would have been obvious for one of ordinary skill in the art to provide for a barrier on an inside of the preform, in order to obtain a preform that is readily recycled as taught by Tobias et al.
With regard to Claim 58, Hutchinson et al also alternatively disclose coating of the bottle, instead of the preform (container; paragraph 0010).

8. 	Claims 52 and 60 — 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 Al) in view of
Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S.
Patent No. 3,383,349) and Tobias et al (U.S. Patent Application Publication No. 2003/0211256
Al) and further in view of Wood et al (U.S. Patent No. 5,882,565).
Hutchinson et al, Lischefki et al, Grasley and Tobias disclose a preform as discussed
above. With regard to Claim 52 and 60 — 62, Hutchinson et al, Lischefki et al, Grasley and
Tobias fail to disclose cyclodextrin.
Wood et al teach a barrier comprising cyclodextrin for the purpose of obtaining improved
clarity, processability and structural properties (column 3, lines 53 — 59).
It therefore would have been obvious for one of ordinary skill in the art to provide for
cyclodextrin, in order to obtain improved clarity, processability and
structural properties as taught by Wood et al.

9. 	Claim 57 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al
(U.S. Patent Application Publication No. 2008/0041304 A1) in view of Lischefki et al
(U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S. Patent No.
3,383,349) and further in view of Hutchinson (U.S. Patent No. 6,391,408 B1).
Hutchinson et al, Lischefki et al and Grasley disclose a preform as discussed above.
Hutchinson et al, Lischefki et al and Grasley fail to disclose coating electrostatically, wherein
the coating is charged electrically in a spray head and wherein the preform is earthed, and
coating droplets are attracted to the preform.
Hutchinson teaches a preform (column 6, lines 31 — 40) that is coated electrostatically,
wherein the coating is charged electrically in a spray head and wherein the preform is earthed
(preform is grounded; column 25, lines 50 — 59) for the purpose of obtaining a coating that is
smooth (column 25, line 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for
coating electrostatically, wherein the coating is charged electrically in a spray head and wherein
the preform is earthed, and coating droplets are attracted to the preform, in order to obtain a
coating that is smooth as taught by Hutchinson.

ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 10 of the remarks dated September 7, 2022, that because an advanced oxygen barrier is provided for by Hutchinson et al, with the use of an oxygen scavenger, there is no reason to create an oxygen barrier as described by Lischefki et al.
However, the term ‘advanced’ is not used by Lischefki et al. Furthermore, the previous Action only states that it would have been obvious for one of ordinary skill in the art to provide for the EVOH taught by Lischefki et al as the EVOH disclosed by Hutchinson et al.
Applicant also argues, on page 11, that Gottlieb is a coating for a polyvinyl alcohol.
However, Applicant does not state where Gottlieb is limited to polyvinyl alcohol. Furthermore, paragraph 0031 indicates that Gottlieb is not limited to polyvinyl alcohol.
Applicant also argues, on page 12, that the inner layer disclosed by Tobias is an intermediate layer, and that the properties contributed to the outer layer will depend on the material chosen.
However, if the material that Applicant refers to is the material of the inner layer, it is noted that no material is claimed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782